Case 4:20-cv-10899-MFL-DRG ECF No. 32 filed 04/29/20   PageID.1006   Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DV DIAMOND CLUB OF FLINT, LLC
d/b/a Little Darlings, et al.

      Plaintiffs,                         Case No. 4:20-cv-10899
                                          Hon. Matthew F. Leitman
v.                                        Hon. David R. Grand
                                               by referral
UNITED STATES SMALL BUSINESS
ADMINISTRATION, et al.

      Defendants.
__________________________________________________________________
Bradley J. Shafer (P36604)          Gary S. Edinger (Fla. 0606812)
Brad@BradShaferLaw.com              GSEdinger12@gmail.com
Matthew J. Hoffer (P70495)          BEJAMIN, AARONSON, EDINGER
Matt@BradShaferLaw.com                    & PATANZO, P.A.
SHAFER & ASSOCIATES, P.C.           305 N.E. 1st Street
3800 Capital City Blvd., Suite 2    Gainesville, Florida 320601
Lansing, Michigan 48906             352-338-4440 - Telephone
517-886-6560 – Telephone            Co-Counsel for Plaintiffs JCB of
Attorneys for All Plaintiffs        Gainesville, Inc., and V.C.
                                    Lauderdale, Inc.

                                    Peter E. Garrell
                                    PGarrell@FortisLaw.com
                                    FORTIS, LLP
                                    650 Town Center Drive, Suite 1530
                                    Costa Mesa, California 92626
                                    714-795-2363 - Telephone
                                    Attorneys for Spearmint Rhino
                                    affiliated Plaintiffs
__________________________________________________________________

                      PLAINTIFFS’ NOTICE OF FILING
                    Re: POTENTIAL DISCOVERY DISPUTE
Case 4:20-cv-10899-MFL-DRG ECF No. 32 filed 04/29/20        PageID.1007    Page 2 of 4



      NOW COME all Plaintiffs, by and through their undersigned counsel of

record, and hereby give notice as follows:

      1.     This Court’s Order Setting Briefing Schedule [ECF No. 18, PgID.638]

provided that the Small Business Administration was to be prepared to make a

representative available to testify within 48 hours of the hearing on Plaintiffs’

Motion for a Temporary Restraining Order or Preliminary Injunction [ECF No. 12],

which is presently set for 9:30 AM on April 30, 2020.

      2.     On April 23, 2020, Plaintiffs served all Defendants with their Notice of

Deposition of Representative of the United States Small Business Administration

Pursuant to Fed. R. Civ. P. 30(b)(6), with a courtesy copy by email. The purpose of

the notice was to provide the Defendant SBA with as much time as possible to

prepare a representative for deposition, should a deposition prove necessary. A true

an accurate copy of said notice is attached hereto as Exhibit A.

      3.     On April 29, 2020, at approximately 8:40 PM Eastern Time, counsel

for the Defendant Small Business Administration provided a letter regarding the

deposition notice, which contains objections to the topics set forth for deposition in

the notice. A true and accurate copy of said letter is attached hereto as Exhibit B.

      4.     Plaintiffs thank the SBA for providing this letter in advance of the

hearing, but regard the objections set forth therein as improper. Plaintiffs now place

                                          2
Case 4:20-cv-10899-MFL-DRG ECF No. 32 filed 04/29/20          PageID.1008     Page 3 of 4



the deposition notice and objections before the court so that, in the event the Rule

30(b)(6) deposition is to proceed, the Court can rule upon any objections the SBA

sees fit to maintain and to avoid any delay the objections may present.

      5.     This notice is not intended to serve as a full response to the issues raised

in the SBA’s letter. Plaintiffs are simply placing the documents before the Court to

aid the Court and parties in resolving the objections should that prove necessary.

                                        Respectfully submitted,


Dated: April 29, 2020                         /s/ Matthew J. Hoffer
                                        BRADLEY J. SHAFER (MI P36604)
                                        Brad@BradShaferLaw.com
                                        MATTHEW J. HOFFER (MI P70495)
                                        Matt@BradShaferLaw.com
                                        SHAFER & ASSOCIATES, P.C.
                                        3800 Capital City Boulevard, Suite 2
                                        Lansing, Michigan 48906
                                        (517) 886-6560
                                        Attorney for All Plaintiffs




                                           3
Case 4:20-cv-10899-MFL-DRG ECF No. 32 filed 04/29/20        PageID.1009    Page 4 of 4



                         CERTIFICATE OF SERVICE

       I certify that on April 29, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the ECF system, which will send notification of
such filing to all counsel of record.


                                            /s/ Matthew J. Hoffer
                                       Matthew J. Hoffer (MI P70495)
                                       SHAFER & ASSOCIATES, P.C.




                                          4
